DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC §112
1A. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

1B.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 26 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

I. 	Limitations as recited in claim 26, line 5 include “the cavity comprises: a bottom dielectric surface that is free of any conductive material”.
II.	Limitations as recited in claim 35, line 5 include “the cavity comprises: a bottom dielectric surface that is free of any conductive material”.

However, it is unclear from the disclosure (see Fig. 1; para 0024) and the claim
language above, how the bottom surface 28 of the cavity 14 is free of any conductive 
material, since the solder 32 on the bottom surface 28 of the cavity electrically connects 
the electrical contacts of the first electrical component 16. 

				Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 26-33, insofar as being in compliance with under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang) in view of Gerber et al.,( IDS: US Pat. Appln. Pub. 2004/0089922, hereinafter Gerber).

Regarding claims 26 and 31, Huang discloses a substrate (204a”, 200, 204b’ in Fig. 2E; para 0018, 0037, 0044), comprising:
a first major surface (see a top surface of 204a” in Fig. 2E); 
a second major surface (see a bottom surface of 200b in Fig. 2E; para 0038);   opposite the first, major surface; and
cavities/holes including a cavity (see a central cavity 203 having a chip 210 in Fig. 2E; para 0043) defined by a portion of the first major surface, wherein the cavity comprises: 
a bottom dielectric surface (see 204a”-204b’’ having a horizontal surface adjoining portions of 206a”-206b”within the cavity in Fig. 2E; para 0044-0045); and
a sidewall extending from the bottom surface to the first major surface, wherein a first portion of the sidewall comprises a conductive material (206a” on the sidewall of 203 in Fig. 2E; para 0045).
Huang does not explicitly teach a plurality of sidewalls in the cavity.
	Gerber teaches a conventional substrate having a cavity shaped to include a plurality of substantially parallel sidewalls (see sidewalls in 22 in 12, 18 in Fig. 1; para 0011). 
	Huang and Gerber are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang,  because they are from the same field of endeavor.
  	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a plurality of sidewalls in the cavity, as taught by Gerber, so that the desired profile for the cavity/hole can be achieved and the surface coverage of the conductive layer (CL) can be increases in Huang’s substrate. 

Regarding claims 27, 29 and 33 respectively, Huang and Gerber teach substantially the entire claimed structure as applied to claim 1 above, wherein Huang teaches: 
-the substrate comprising conventional insulating/dielectric material (para 0020, 0044);
- a height of the substrate is defined between the first major surface and the second major surface (see (204a”, 200 in Fig. 2E);the conductive material comprises a first via 
- the conductive material comprises a first via (see 206a’’ within 202a” in the substrate Fig. 2E; para 0027, 0035) at least partially embedded within the substrate. 

Regarding claims 28, 30 and 32 respectively, Huang and Gerber teach substantially the entire claimed structure as applied to claim 26 above, wherein Huang teaches a portion of the first major surface forming the cavity being less than 100% and the cavity extending to about 50 height% substrate (Fig. 2E), but do not explicitly teach:
a) the portion of the first major surface forming the cavity is about 10% to about 50% of the surface area of the first major surface; 
b) the cavity extends to about 15 height% to about 80 height% of the substrate; and 
c) the first portion of the first sidewall is about 25% to about 100% of the first sidewall.
	The determination of parameters including an area, height, diameter/width, thickness, a total number, etc., of a substrate, cavity/recess, conductive sidewall, via, etc., in Chip-Substrate Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the  desired electrical performance, reduced stress and improved processing and package reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), so that the electrical/mechanical performance can be improved and the reliability can be enhanced achieved in Gerber and Huang’s substrate. 

34, insofar as being in compliance with under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang), Gerber et al.,( IDS: US Pat. Appln. Pub. 2004/0089922, hereinafter Gerber) and further in view of Ahiko et al., (US Pat. 6380619, hereinafter Ahiko).

Regarding claim 34, Huang and Gerber teach substantially the entire claimed structure as applied to claims 26 and 33 above except the first via has a semicircular profile.
	Ahiko teaches a shape of a hole/via having a semicircular profile (see 75 in Fig. 13-14; col. 11, line 52). 	
	Furthermore, the determination and selection of parameters including a shape, an area, height, diameter/width, thickness, a total number, etc., of a via/hole, substrate, cavity/recess, conductive sidewall, etc., in Chip-Substrate Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve improved via-fill and conductive surface coverage with reduced via defects.  
	Huang, Gerber and Ahiko are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang,  because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), so that the via-fill can be improved and the via defect density can be reduced in Gerber and Huang’s substrate. 


Regarding claims 35-37, Huang discloses a semiconductor package/SP (Fig. 2E), comprising:
a substrate (204a”, 200, 204b’ in Fig. 2E; para 0018, 0037, 0044) comprising: 
a first major surface (see a top surface of 204a” in Fig. 2E); 
a second major surface (see a bottom surface of 200b in Fig. 2E; para 0038) opposite the first major surface; and
cavities/holes including a cavity (see a central cavity 203 having a chip 210 in Fig. 2E; para 0043) defined by a portion of the first major surface, wherein the cavity comprises: 
a bottom dielectric surface (see 204a”-204b’’ having a horizontal surface adjoining 206a”-206b”within the cavity in Fig. 2E; para 0044-0045); 
a sidewall extending from the bottom surface to the first major surface, wherein a first portion of a sidewall comprises a conductive material (206a” on the sidewall of 203 in Fig. 2E; para 0045); and 
a first electrical component disposed at least partially within the cavity and electrically coupled to the sidewall (chip 210 and 206a’’ respectively in Fig. 2E; para 0046).

a) Gerber teaches a conventional substrate having a cavity shaped to include a plurality of substantially parallel sidewalls (see sidewalls in 22 in 12, 18 in Fig. 1; para 0011). 
b) Saito teaches an electrical component/second component disposed on a first major/top surface of the substrate (see 16 and 12, 15 respectively in Fig. 1; col. 3, lines 30-40) to provide the desired component density. Saito further teaches using a variety of SPs including a conventional capacitor chip/component, semiconductor/silicon die/device, etc., as required to provide the desired electrical functionality for the SP (col. 4, lines 60-65, col. 6, lines 35-45).
Huang, Gerber and Saito are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang,  because they are from the same field of endeavor.
  	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Gerber and Saito so that the desired profile for the cavity/hole can be achieved and the surface coverage of the conductive layer (CL) and the component density can be improved/increased in Huang’s substrate. 

Regarding claim 39, Huang, Gerber and Saito teach substantially the entire claimed structure as applied to claim 35 above, wherein Huang teaches the conductive material . 

6.	Claim 38, insofar as being in compliance with under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang), Gerber et al.,( IDS: US Pat. Appln. Pub. 2004/0089922, hereinafter Gerber), Saito et al., (US Pat. 5808878, hereinafter Saito) and further in view of Chandrasekaran et al., (US Pat. Appln. Pub. 2011/0221053, hereinafter Chandrasekaran).

Regarding claim 38, Huang, Gerber and Saito teach substantially the entire claimed structure as applied to claims 35 and 37 above except a) the silicon die is at least one of a central processing unit (CPU), a flash memory  (FM), a wireless charger, a power management integrated circuit (PMIC), a Wi-Fi transmitter, a global positioning system, and a NAND stack.
Chandrasekaran teaches a SP having a system comprising electrical components being used as a conventional FM and a variety of CPUs including a variety of controllers, processors and gate arrays to provide a wide range of memory/logic applications (para 0056-0059).  
Huang, Gerber, Saito and Chandrasekaran are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.
. 

7.	Claims 40-41, insofar as being in compliance with under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (IDS: US Pat. Appln. Pub. 2010/0148210, hereinafter Huang), Gerber et al., (IDS: US Pat. Appln. Pub. 2004/0089922, hereinafter Gerber), Saito et al., (US Pat. 5808878, hereinafter Saito) and further in view of Ahiko et al., (US Pat. 6380619, hereinafter Ahiko).

Regarding claims 40-41, Huang, Gerber and Saito teach substantially the entire claimed structure as applied to claims 35 and 39 above except: a) the first via has a semicircular profile, and b) a first portion of the first via is flush with at least one sidewall.
	Ahiko teaches a shape of a hole/via having a semicircular profile (see 75 on a via electrode 443 in Fig. 13-14; col. 11, line 52). Furthermore, such profile would obviously provide a first vertical portion of the first via being flush with the semicircular sidewall thereof, as seen in a plan view.	
	Furthermore, the determination and selection of parameters including a shape, an area, height, diameter/width, thickness, a total number, etc., of a via/hole, substrate, cavity/recess, conductive sidewall, etc., in Chip-Substrate Packaging and Interconnect 
	Huang, Gerber, Saito and Ahiko are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Huang, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-b), so that the via-fill can be improved and the via defect density can be reduced in Saito, Gerber and Huang’s substrate.

Response to Arguments
9.	Applicant's arguments filed on 4-2-21 have been fully considered but they are not persuasive.
A.	Applicant’s arguments related to the bottom dielectric surface being free of any conductive material, as recited in the independent claims is addressed in 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejections set forth above.
B.	Applicant states that the cavity and the bottom surface thereof are positioned on the left (see marked-up version of Fig. 2E on page 6 of arguments) of the central chip cavity.
	However, as described in the 35 U.S.C. 103 rejections above, the cavity (see a central cavity 203 having a chip 210 in Fig. 2E; para 0043) as claimed, is the central cavity with the chip therein.     

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NITIN PAREKH/Primary Examiner, Art Unit 2811